IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JAMES MARIO PRIDGEN,                         : No. 168 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
LANCASTER COUNTY,                            :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Application to Proceed In Forma Pauperis and the Petition

for Writ of Mandamus and/or Extraordinary Relief are DENIED.